Title: To Thomas Jefferson from “A True Republican”, 21 October 1804
From: True Republican, A
To: Jefferson, Thomas


               
                  Respectfull Sir,
                  
                     before 21 Oct. 1804
                  
               
               I Write you not in the language of a petigogue but of plain honest Republicanisam—Many freinds of the same principle would have wrote, but from Various circumstance Th’y have been prevented—I Who hope not for reward or fear punishment from the bitterest Enemies, of Republican government dare to denounce a person, Who with all the pride of Impudence dare to profess himself a Republican when it is well known on the Commencement of your government he profest himself a federalist—nay so much so that, he wrote against Repubcanism & did all he could to Retain Adams Party in. I take liberty to write you this because you Aught to know your freinds and the Enemies of our free and Republican government James Simons is the Man and, Whatever his freinds Choose to say in his favour it Certainly arises from interest in his line or as Relatives, for beleive me he is the most arogant—assuming & self sufficient man Stoc with Ignorance & presumption & Inimical to free and republican government of any man in this Stat—I see your appointment of D A Hall, altho’ deprived of honesty yet he may probably do as a Judge, but that you can Retain James Simons in office is astonishing to me & all those who know his principles. Would you appoint our late Embasador T Pinckny or his Cousin Danl. D’Oily in his office—you would do Justice to Republican principles as well as act Justly to deserving men and put out a man Who Employs only agents in the Custom House, & minds Speculating with the Money in poor unfortunate negroes Remember I warn you With republican ardour that a Fed ought to Remain a Fed and republicans ought to prop the government—I do not hope or Expect office but write from a True principle—, hoping Js. Simons may be made a private Citizen & if any of the names his Brother Robert be promoted in his I am With Right Respect
               
                  
                      a true Republican
                  
               
               
                  Enquire among your freinds for what I say—and also If he Jas. Simons bear any weght Except What his arrogance & office give him—for he is despised in the private Walks of Life for letting Mrs. McDonald a widow with five orphans support his aged sister and has not helped her to a shilling many years, for truth Enquire if you please of Solomon Legare Charles Lining, Micah Jenkins, or any of the pinckneys Rutledges, altho most of them are Feds they will speak truth—or of Dl Doly &C
               
            